B 2100A (Form 2100A) (12/ 15)
                                                                                                                         t=,tJ:~
                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE
                                                                                                                   10m OC1 -S M-\ 9: \ \
                                                                                                                                    cu:;_P.;~_., ,'OUR'.
                                                                                                                     U.S . ~-0_~'.~R~[    6c_' /i':,111R ~
In re Vitamin World, Inc.                                                                           Case No. 17-f1'933          l,    C



                          TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S .C. § 111 l(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


U.S. Bank National Association as Trustee for the
Registered Holders of J.P. Morgan Chase Commercial
Mortgage Securities Corp., Commercial Mortgage Pass-
Through Certificates, Series 2006-LDP7
                                                                                   JPMCC 2006-LDP7 Centro Enfield, LLC
Name of Transferee                                                                   Name of Transferor

Name and Address where notices to transferee                                          Court Claim# (if known) 626
should be sent:
Matthew I. Kramer, Esq.                                                                Amount of Claim: $61,260.92
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC                                           Date Claim Filed: 2/6/18
2601 S. Bayshore Dr., Suite 1500
Miami, FL 33133

Phone: (305) 455-9504                                Phone: (305) 455-9504
Last Four Digits of Acct# : _ _ _ _ _ _ _ _ _ _ Last Four Digits of Acct. #: _ _ __

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct#:            ------

I declare under penalty operjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:          ~                   /.~                                          Date: September 28, 2018
           Transferee/Transferee's Agent

Penalty for making a false statement: Fine ofup to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571 .
